DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species of triidophenyl first monomer, lactic/glycolic acid linker and hydroxyethyl methacrylate second monomer in the reply filed on 11/13/2020 is acknowledged.  The traversal is on the ground(s) that since group I and II both recite polymer no undue search burden would be presented to the examiner.  This is not found persuasive because a search for a liquid formulation (group I) would not necessarily incorporate a search for polymer particles (group II) presenting an undue search burden on the examiner. 
Claims 2 and 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,7 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hainfeld et al. (US 2017/0274101), cited parent application 16/155,763. The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Hainfeld discloses iodine based particles produced from iondinated monomers including 2,4,6-triidophenol (meeting monomer of claim 9), which may be radiotherapy enhanced with I125; the iodinated monomer was reacted with several biocompatible polymers featuring hydroxy groups (polyglycolic acid, lactic acid, polyvinyl alcohol, PEG and more) and linking monomers, several of which are considered biodegradable.  See entire disclosure, especially abstract, [0005],[0007]-[0009],[0079]-[0080] and claims. The particles were dispersed or dissolved in solvent using surfactant, reading on non-physiological solution. See [0076] and examples 20-22.
Claims 1,4-5,8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alexis et al. (US 2015/0290344), cited parent application 16/155,763. 
Alexis discloses radio-opaque polyesters for biomedical imaging produced from tri-iodo benzenes, which include I123 and I131, polyesters including polylactic acid, PEG .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hainfeld et al. (US 2017/0274101), as applied to claims 1,4,7 and 9 above, in view of Hanson et al. (US 2010/0158802 A1), cited parent application 16/155,763. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Hainfeld is disclosed above. Hainfeld is silent with respect to iodine isotopes I123, I124 and I131. Hainfeld is also silent with respect to the use of folic acid. 
Hansen is used for the disclosure within that I123, I124 and I131 were well known radionucleotide therapeutic agents or diagnostic agents. See [0126],[0221] and claims 9 and 25. Hansen is also used for the disclosure within that folic acid was a well-known chemotherapeutic drug. See [0216] and claims 7.
Since Hainfeld already teaches use of use of iodinated polymers one of ordinary skill in the art would have a high expectation of success in modifying those polymers with other isotopes of iodine and expect the polymers to be useful as therapeutic and/or prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1,3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexis et al. (US 2015/0290344), as applied to claims 1,4-5,8 and 9 above, in view of Hanson et al. (US 2010/0158802 A1).
Alexis is disclosed above. Alexis is silent with respect to iodine isotopes I124 and I125. Hainfeld is also silent with respect to the use of folic acid. 
Hansen is used for the disclosure within that I124 and I125 were well known radionucleotide therapeutic agents or diagnostic agents. See [0126],[0221] and claims 9 and 25. Hansen is also used for the disclosure within that folic acid was a well-known chemotherapeutic drug. See [0216] and claims 7.
Since Alexis already teaches use of use of iodinated polymers one of ordinary skill in the art would have a high expectation of success in modifying those polymers with other isotopes of iodine and expect the polymers to be useful as therapeutic and/or diagnostic agents. Since Alexis also teaches use of the polymer particles as drug carriers (See [0100] and [0104]) one of ordinary skill could add folic acid with the expectation that the particles could be used to treat cancer with folic acid while the prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,576,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a subgenus within the scope of the pending generic claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618